Order, Supreme Court, New York County, entered on June 29, 1971, unanimously modified, on the law, without costs and without disbursements, to limit discovery to those reports which were prepared and received by defendant prior to its rejection of the claim. As so modified, the order is affirmed. This is an action on an insurance policy insuring plaintiff against dishonest acts of its employees. Defendant employed several independent investigators in regard to the claim. It is their reports that are sought to be discovered. It is undeniable that the payment or rejection of claims is a part of the regular business of an insurance company. Consequently, reports which aid it in the process of deciding which of the two indicated actions to pursue are made in the regular course of its business. However, once it has rejected the claim, reports made to it to aid in the resistance of the claim are made for the purposes of litigation and are protected by CPLR 3101 (subds. [e], [d]). Concur — Markewieh, J. P., Kupferman, Murphy, Steuer and Macken, JJ.